Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                                            Case No. 1:18-cv-24743
 JOMAR MAYSONET,                            COMPLAINT AND DEMAND FOR
                                            JURY TRIAL FOR VIOLATIONS
              Plaintiff,                    OF:
       v.                                      1. Telephone Consumer
                                                  Protection Act, 47 U.S.C. §
                                                  227 et seq.;
 CAPITAL ONE BANK (USA), N.A.,                 2. FLA. STAT. § 559.72 et seq.;
                                                  and
             Defendant.                        3. Intrusion Upon Seclusion


               COMPLAINT AND DEMAND FOR JURY TRIAL
       COMES NOW, Plaintiff, Jomar Maysonet (“Plaintiff”), by and through his
 attorneys, and hereby alleges the following against Defendant, Capital One Bank
 (USA), N.A. (“Defendant”):
                                 INTRODUCTION
 1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
 Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that
 broadly regulates the use of automated telephone equipment. Among other things,
 the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic
 dialers or prerecorded messages, and delegates rulemaking authority to the Federal
 Communications Commission (“FCC”).
 2.    Count II of Plaintiff’s Complaint is based upon Florida Consumer Collection
 Practices Act (“FCCPA”), FLA. STAT. § 559.72, which prohibits persons from
 engaging in abusive, deceptive and unfair practices in connection with the collection
 of consumer debts.
 3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
 Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of



                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -1-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 2 of 7



 Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the
 solitude or seclusion of another or her private affairs or concerns… that would be
 highly offensive to a reasonable person.”
                            JURISDICTION AND VENUE
 4.      Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28 U.S.C. §
 1331.
 5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part
 of the events or omissions giving rise to the claim occurred in this District. Because
 Defendant transacts business here, personal jurisdiction is established.
                                         PARTIES
 6.      Plaintiff is a natural person residing in the State of Florida.
 7.      Defendant is a financial institution with its principal place of business located
 in McLean, Virginia.
 8.      Defendant acted through its agents, employees, officers, members, directors,
 heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,
 and insurers.
                              FACTUAL ALLEGATIONS
 9.      In or around April 2018, in an attempt to collect on an alleged consumer
 account, Defendant began calling Plaintiff on his cellular phone number ending in
 2752.
 10.     Upon information and belief, Plaintiff received calls while visiting his father
 within this district.
 11.     Defendant called Plaintiff from (800) 955-6600 and (602) 455-5972.
 12.     Upon information and belief, Defendant owns and operates the above-
 referenced phone numbers.




                                                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -2-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 3 of 7



 13.   On or about April 5, 2018, at 12:20 p.m., Plaintiff received a call on his cell
 phone from (800) 955-6600. Plaintiff said hello and there was a few second pause
 before Defendant’s agent began to speak.
 14.   During this call, Plaintiff explained that he was going through a difficult time
 financially and previously had been taking care of his elderly grandparents, which
 caused him to fall behind on his payments.
 15.   Plaintiff also unequivocally revoked consent to be contacted any further on
 his cell phone.
 16.   Despite revoking consent, Plaintiff continued to receive phone calls from
 Defendant.
 17.   On or about June 7, 2018, at 4:54 p.m., Plaintiff received a call on his cell
 phone from (800) 955-6600.
 18.   During this call, Plaintiff once again explained that he was going through a
 difficult time financially due to previously taking care of his elderly grandparents.
 19.   Plaintiff once more unequivocally revoked consent to be contacted on his cell
 phone.
 20.   Despite Plaintiff’s pleas not be called any further, Plaintiff continued to
 receive calls from Defendant.
 21.   Between April 5, 2018 and June 19, 2018, Defendant willfully called Plaintiff
 on his cellular phone approximately ninety (90) times to annoy and harass Plaintiff
 in the hopes that Defendant could induce Plaintiff to pay the debt.
 22.   Defendant called Plaintiff almost every day at different times each day to
 predict when Plaintiff would be able to answer his phone; a common programming
 setup for automatic telephone dialing systems or predictive dialers.
 23.   In each of the phone calls with Defendant, there was a brief pause prior to
 speaking with a representative, indicating the use of an automatic telephone dialing
 system.


                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                          -3-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 4 of 7



 24.   Upon information and belief, Defendant also left prerecorded or artificial
 voice messages for Plaintiff.
 25.   Plaintiff works as a bartender and also attends college full-time.
 26.   The majority of the calls that Plaintiff received were during working hours or
 while he was in school.
 27.   Due to Defendant’s actions, Plaintiff has suffered emotional distress and an
 invasion of his privacy.
                                      COUNT I
                     (Violations of the TCPA, 47 U.S.C. § 227)
 28.   Plaintiff incorporates by reference paragraphs one (1) through twenty-seven
 (27) of this Complaint as though fully stated herein.
 29.   Defendant violated the TCPA. Defendant’s violations include, but are not
 limited to the following:
       a.     Within four years prior to the filing of this action, on multiple
       occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which
       states in pertinent part, “It shall be unlawful for any person within the United
       States . . . to make any call (other than a call made for emergency purposes or
       made with the prior express consent of the called party) using any automatic
       telephone dialing system or an artificial or prerecorded voice — to any
       telephone number assigned to a . . . cellular telephone service . . . or any
       service for which the called party is charged for the call.
       b.     Within four years prior to the filing of this action, on multiple
       occasions, Defendant willfully and/or knowingly contacted Plaintiff using an
       artificial prerecorded voice or an automatic telephone dialing system and as
       such, Defendant knowing and/or willfully violated the TCPA.
 30.   As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
 to an award of five hundred dollars ($500.00) in statutory damages, for each and


                                                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -4-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 5 of 7



 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that
 Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
 award of up to one thousand five hundred dollars ($1,500.00), for each and every
 violation pursuant to 47 U.S.C. § 227(b)(3).
                                      COUNT II
              (Violations of the FCCPA, FLA. STAT. § 559.72 et seq.)
 31.   Plaintiff incorporates herein by reference paragraphs one (1) through twenty-
 seven (27) of this Complaint as though fully set forth herein at length.
 32.   Defendant violated the FCCPA. Defendant’s violations include, but are not
 limited to, the following:
       a.     Defendant violated FLA. STAT. § 559.72 (7), which states in part that it
       is a violation to “[w]illfully communicate with the debtor … with such
       frequency as can reasonably be expected to harass the debtor … or willfully
       engage in other conduct which can reasonably be expected to abuse or harass
       the debtor ….”
       b.     Defendant called Plaintiff approximately (90) times in just over two
       months and almost every single day in a willful manner; Defendant was aware
       of Plaintiff’s financial situation, his demands and pleas not to be called any
       further, and had no other reason to contact Plaintiff other than to harass him.
 33.   As a result of the foregoing violations of the FCCPA, Defendant is liable to
 Plaintiff for actual damages, statutory damages, punitive damages, and attorneys’
 fees and costs.
                                     COUNT III
                              (Intrusion Upon Seclusion)
 34.   Plaintiff incorporates herein by reference paragraphs one (1) through twenty-
 seven (27) of this Complaint as though fully set forth herein at length.




                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -5-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 6 of 7



 35.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
 seclusion as, “One who intentionally intrudes … upon the solitude or seclusion of
 another, or his private affairs or concerns, is subject to liability to the other for
 invasion of privacy, if the intrusion would be highly offensive to a reasonable
 person.”
 36.   Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are
 not limited to, the following:
       a.     Defendant intentionally intruded, physically or otherwise, upon
       Plaintiff’s solitude and seclusion by engaging in harassing phone calls in an
       attempt to collect on an alleged debt despite numerous requests for the calls
       to cease.
       b.     The number and frequency of the telephone calls to Plaintiff by
       Defendant after multiple requests for the calls to cease constitute an intrusion
       on Plaintiff's privacy and solitude.
       c.     Defendant’s conduct would be highly offensive to a reasonable person
       as Plaintiff received calls that often interrupted Plaintiff’s work and school
       schedule.
       d.     Defendant’s acts, as described above, were done intentionally with the
       purpose of coercing Plaintiff to pay the alleged debt.
 37.   As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable
 to Plaintiff for actual damages. If the Court finds that the conduct is found to be
 egregious, Plaintiff may recover punitive damages.
                                  PRAYER OF RELIEF
       WHEREFORE, Plaintiff, Jomar Maysonet, respectfully requests judgment
 be entered against Defendant, Capital One Bank (USA), N.A., for the following:
 38.   Statutory damages of $500.00 for each and every negligent violation of the
 TCPA pursuant to 47 U.S.C. § (b)(3)(B);


                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                          -6-
Case 1:18-cv-24743-DPG Document 1 Entered on FLSD Docket 11/13/2018 Page 7 of 7



 39.   Statutory damages of $1500.00 for each and every knowing and/or willful
 violation of the TCPA pursuant to 47 U.S.C. § (b)(3);
 40.   Statutory damages of $1,000.00 pursuant to the FCCPA, FLA. STAT. § 559.77;
 41.   Actual damages pursuant to FCCPA, FLA. STAT. § 559.77;
 42.   Punitive damages pursuant to FCCPA, FLA. STAT. § 559.77;
 43.   Costs and reasonable attorneys’ fees pursuant to the FCCPA, FLA. STAT. §
 559.77;
 44.   Awarding Plaintiff any pre-judgment and post-judgment interest as may be
 allowed under the law; and
 45.    Any other relief that this Honorable Court deems appropriate.


       Respectfully submitted this 13th day of November 2018.


                                                   By: /s/ Aaron M. Swift
                                                   Aaron M. Swift, Esq
                                                   FBN 0093088
                                                   Swift & Isringhaus, P.A.
                                                   10460 Roosevelt Blvd. N.
                                                   Suite 313
                                                   St. Petersburg, FL 33716
                                                   Telephone: (727) 490-9919
                                                   Facsimile: (727) 255-5332
                                                   aswift@swift-law.com
                                                   Attorney for Plaintiff,
                                                   Jomar Maysonet




                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                        -7-
